FILED
                            NOT FOR PUBLICATION                             FEB 11 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MOHAMMED JEWEL,                                  No. 06-71651

              Petitioner,                        Agency No. A070-947-513

       v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 7, 2011 **
                               Pasadena, California

Before: HAWKINS and FISHER, Circuit Judges, and ZOUHARY, District
        Judge.***

      Mohammed Jewel petitions for review of the Board of Immigration

Appeals’ (BIA) decision denying his second motion to reopen. Jewel’s motion to



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
           The Honorable Jack Zouhary, District Judge for the Northern District of
Ohio, sitting by designation.
reopen alleged both changed circumstances in Bangladesh relevant to his original

asylum application and ineffective assistance of counsel. Jewel argues that the

BIA abused its discretion by denying his motion with respect to changed

circumstances and by granting only limited relief with respect to ineffective

assistance of counsel. We deny the petition.

      The BIA’s reasoning was adequate. Substantial evidence supports the BIA’s

conclusion that the motion alleged “a personal argument or vendetta” that has “no

nexus to a ground protected under the [Immigration and Naturalization] Act.”

Unlike a situation where the BIA gives no explanation, see Movsisian v. Ashcroft,

395 F.3d 1095, 1098 (9th Cir. 2005), here there was enough reasoning to permit

judicial review. There is no evidence of a mixed motive and therefore the personal

vendetta cannot create a fear of persecution under either the pre- or post-REAL ID

Act standard. See Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001).

      We also deny the petition with respect to due process and relief from

ineffective assistance of counsel. Jewel’s motion was both late and number-barred.

See 8 C.F.R. § 1003.2(c)(2). He did not argue for equitable tolling. See, e.g.,

Socop-Gonzalez v. INS, 272 F.3d 1176, 1188-93 (9th Cir. 2001). Consequently, he

was not entitled to relief. The BIA, however, sua sponte reopened Jewel’s

application to reinstate a period of voluntary departure but not a period to petition


                                           2
for review of the denial of his previous motion. Jewel cannot demonstrate the

prejudice necessary to establish a due process violation, see Cruz Rendon v.

Holder, 603 F.3d 1104, 1109 (9th Cir. 2010), because the BIA gave him relief

greater than his entitlement.

      PETITION DENIED.




                                         3